Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Allowable Subject Matter
Claims 1-12 are allowed.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record fail to reasonably disclose, suggest, or render obvious the independent Claims as recited, claimed and arranged by the applicant.
As for the closest prior art of record, Lala et al. (US PG PUB 20170353544), hereinafter “Lala”, discloses a system comprised of a first data center (i.e. Data Center 125-1) (125-Fig. 1A and ¶ 0011), a second data center (i.e. Data Center 125-2) (125-Fig. 1A and ¶ 0011), and a processing device (i.e. Management device 110) (125-Fig. 1A and ¶ 0011), wherein each data center respectively includes Load Balancer 130 [i.e. first and second load balancers] and Data Center Resource 135 [i.e. first and second web adapter]. 

In addition, Lala also discloses: transmitting a secondary Internet Protocol (IP) address associated with the second load balancer of the second data center to a Domain Name Service (DNS) in response to the initiation of the failover procedure (i.e. in response to the determination for the failover process, management device 110 may transmit information to wireless customer network DNS device 115-2 to cause traffic from wireless customer network 120-2 to be directed to data center 125-2 [i.e. transmitting a secondary Internet Protocol (IP) address associated with the second load balancer of the second data center]) (165 – Fig. 1C and ¶ 0018).
However, Lala is silent on failover procedure for transferring data portion and an audio portion hosted on the collaboration conferencing bridge to second web adapter device of the second data center; transmitting one or more status requests to the second web adapter device of the second data center; activating the second web adapter device of the second data center in response to the one or more status requests; and 
As for another close prior art of record, Mehta et al. (US PG PUB 20120159234), hereinafter “Mehta”, discloses: failover procedure to transfer data portion and an audio portion hosted on the collaboration conferencing bridge to a second web adapter device of the second data center (i.e. the server pools 102/103 may receive communications for the requests/content [i.e. a data portion] associated with a conference; wherein the conference may be audio/video conference [i.e. comprising data and audio portion]; The users on client devices 106, 108, 112, etc. connect to the conference via intermediate server 120 [i.e. the collaboration conferencing bridge]; Then, in response to identifying  that the first server pool associated with the director server pool 103 [i.e. first load balancer] of the data center 102 [i.e. the first data center] has failed, the director server pool 103 [i.e. first load balancer] may reroute the requests [i.e. the data portion and audio portion hosted on the collaboration conferencing bridge] to backup server pool [i.e. a second web adapter device] at a second data center) (Abstract, 106, 108 & 112 - Fig. 1, 502 & 506 – Fig. 5 and ¶ 0025 – 0027, ¶ 0029, ¶ 0040 – 0041 and ¶ 0045 - 0046). However, it should be noted here that, unlike the claimed invention of the instant application in which failover procedure is initiated by a processing device which is distinct from the first load balancer, Mehta’s failover procedure is initiated and performed by the director server pool 103 [i.e. first load balancer].
In addition.as the load balancer described in Mehta is capable of initiating the failover procedure by itself, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the 
Furthermore, both Lala and Mehta, considered alone or in combination, fails to disclose or suggest the steps for: transmitting one or more status requests to the first web adapter device of the first data center and the second web adapter device of the second data center; activating the second web adapter device of the second data center in response to the one or more status requests; and deactivating the first web adapter device of the first data center in response to the one or more status requests.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282.  The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Soe Hlaing/Primary Examiner, Art Unit 2451